
	
		II
		112th CONGRESS
		2d Session
		S. 3335
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2012
			Mr. Leahy introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To ensure the effective administration of criminal
		  justice.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Effective Administration of
			 Criminal Justice Act of 2012.
		2.Effective
			 administration of criminal justice
			(a)Strategic
			 planningSection 502 of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3752) is amended—
				(1)by inserting
			 (a) In
			 General.— before To request a grant;
			 and
				(2)by adding at the
			 end the following:
					
						(6)A comprehensive
				State-wide plan detailing how grants received under this section will be used
				to improve the administration of the criminal justice system, which
				shall—
							(A)be designed in
				consultation with local governments, and all segments of the criminal justice
				system, including judges, prosecutors, law enforcement personnel, corrections
				personnel, and providers of indigent defense services, victim services,
				juvenile justice delinquency prevention programs, community corrections, and
				reentry services;
							(B)include a
				description of how the State will allocate funding within and among each of the
				uses described in subparagraphs (A) through (G) of section 501(a)(1);
							(C)describe the
				process used by the State for gathering evidence-based data and developing and
				using evidence-based and evidence-gathering approaches in support of funding
				decisions; and
							(D)be updated every
				5 years, with annual progress reports that—
								(i)address changing
				circumstances in the State, if any;
								(ii)describe how the
				State plans to adjust funding within and among each of the uses described in
				subparagraphs (A) through (G) of section 501(a)(1);
								(iii)provide an
				ongoing assessment of need;
								(iv)discuss the
				accomplishment of goals identified in any plan previously prepared under this
				paragraph; and
								(v)reflect how the
				plan influenced funding decisions in the previous year.
								(b)Technical
				assistance
							(1)Strategic
				planningNot later than 90 days after the date of enactment of
				this subsection, the Attorney General shall begin to provide technical
				assistance to States and local governments requesting support to develop and
				implement the strategic plan required under subsection (a)(6).
							(2)Protection of
				constitutional rightsNot later than 90 days after the date of
				enactment of this subsection, the Attorney General shall begin to provide
				technical assistance to States and local governments, including any agent
				thereof with responsibility for administration of justice, requesting support
				to meet the obligations established by the Sixth Amendment to the Constitution
				of the United States, which shall include—
								(A)public
				dissemination of practices, structures, or models for the administration of
				justice consistent with the requirements of the Sixth Amendment; and
								(B)assistance with
				adopting and implementing a system for the administration of justice consistent
				with the requirements of the Sixth Amendment.
								(3)Authorization
				of appropriationsThere is authorized to be appropriated
				$5,000,000 for each of fiscal years 2013 through 2017 to carry out this
				subsection.
							.
				(b)Protection of
			 constitutional rights
				(1)Unlawful
			 conductIt shall be unlawful for any governmental authority, or
			 any agent thereof, or any person acting on behalf of a governmental authority,
			 to engage in a pattern or practice of conduct by officials or employees of any
			 governmental agency with responsibility for the administration of justice,
			 including the administration of programs or services that provide appointed
			 counsel to indigent defendants, that deprives persons of their rights to
			 assistance of counsel as protected under the Sixth Amendment and Fourteenth
			 Amendment to the Constitution of the United States.
				(2)Civil action by
			 Attorney GeneralWhenever the Attorney General has reasonable
			 cause to believe that a violation of paragraph (1) has occurred, the Attorney
			 General, for or in the name of the United States, may, in a civil action,
			 obtain appropriate equitable and declaratory relief to eliminate the pattern or
			 practice.
				(3)Effective
			 dateParagraph (2) shall take effect 2 years after the date of
			 enactment of this Act.
				
